Citation Nr: 0421829	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-01 560	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for a post-traumatic stress disorder (PTSD) for the 
period from November 20, 1997, to December 8, 1998.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to December 8, 1998.

3.  Whether an April 1992 denial of service connection for 
PTSD constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Army 
from July 1970 to November 1971; he spent approximately seven 
months in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appellant has appealed the initial 30 percent rating that 
was assigned for PTSD when service connection was granted in 
September 1998 (effective from November 20, 1997).  During 
the pendency of the appeal, the RO awarded a 50 percent 
rating, effective from November 20, 1997, and subsequently, 
by a January 2002 rating action, awarded a 100 percent rating 
for PTSD from December 8, 1998.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted until December 8, 1998, when the 100 
percent evaluation was assigned.  (The period beginning 
December 8, 1998 will not be addressed because a rating 
higher than 100 percent is not assignable.  Additionally, 
because TDIU may not be awarded when a 100 percent schedular 
rating is in effect, see 38 C.F.R. § 4.16 (2003), the Board 
will not consider the period subsequent to December 7, 1998.)  
Consequently, the Board will consider the time period from 
the original grant of service connection until the award of 
the 100 percent rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, the issues are as set out on the title 
page.



FINDINGS OF FACT

1.  The appellant's PTSD prior to December 8, 1998 was 
manifested by irritability, anxiety, flashbacks, depression, 
social isolation, difficulty sleeping, hypervigilance, 
nightmares, being easily startled and problems with 
concentration and memory.

2.  The appellant's GAF scores between November 20, 1997 and 
December 8, 1998 ranged from 55 to 65.

3.  The appellant's PTSD prior to December 8, 1998 is not 
shown to have caused him to experience total occupational and 
social impairment, or occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.

4.  The disability picture caused by the appellant's PTSD 
prior to December 8, 1998 was not so unusual as to render the 
application of the regular schedular rating provisions 
impractical.

5.  The appellant's service-connected disability prior to 
December 8, 1998, consisted of a psychiatric disability 
evaluated as 50 percent disabling; he has no other service-
connected disabilities.

6.  The appellant's service-connected disability was not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation prior to 
December 8, 1998.

7.  Service connection for PTSD was denied by an April 1992 
rating decision.  After receiving notice that same month, the 
appellant did not initiate an appeal.  A claim of CUE in the 
April 1992 rating decision was raised in January 2000.

9.  The April 1992 rating decision did not contain any error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  


CONCLUSIONS OF LAW

1.  For the period from November 20, 1997, to December 7, 
1998, the criteria for an initial evaluation in excess of 50 
percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 (Diagnostic Code 9411) (2003).

2.  The appellant was not unemployable by reason of his 
service-connected disability prior to December 8, 1998.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2003).

3.  A timely notice of disagreement with the April 1992 RO 
decision denying service connection for PTSD was not filed; 
the decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) (2003).

4.  The April 1992 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 1110, 5107, 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2003);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Initial rating claim

The appellant contends that his PTSD was more severely 
disabling than the initial disability evaluation reflected.  
He maintains that his PTSD condition warranted an evaluation 
in excess of the 50 percent initial rating.  He also contends 
that the currently assigned 100 percent rating should be in 
effect as of November 20, 1997, the date of his claim for 
service connection.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of private treatment records reveals that the 
appellant was under court commitment for treatment of alcohol 
dependency at the end of November 1997.  The St. Michael 
Hospital records indicate that there was no definite 
diagnosis of seizures or hallucinations.  The appellant had 
very little insight; the discharge note indicates that he was 
convinced that his problem was depression related to PTSD and 
he really did not accept that the alcoholism was his primary 
problem.  The final diagnoses were acute and chronic alcohol 
abuse and probable associated depression.  In May 1998, the 
appellant was admitted to the same private hospital for 
septoplasty surgery.  He was alert, oriented to time, place 
and person with memory of recent and past events.  He 
appeared to be in no acute psychiatric distress.

Review of the medical evidence of record reveals that the 
appellant received inpatient treatment for alcohol abuse at a 
VA hospital in September 1997; the discharge summary includes 
Axis I diagnoses of alcohol abuse and depression and a GAF 
score of 65.  An outpatient treatment note, dated in January 
1998, indicates that the appellant reported his mood as down 
or depressed since he had not been on medication.  The doctor 
assigned a GAF score of 60.  A month later, the doctor said 
that the appellant was looking good and that he reported 
sobriety since November.  The appellant reported that he had 
been very active with car body work and that he continued 
with family therapy.  The appellant also reported a good 
attitude, saying he was happy and felt good about himself.  
The doctor assigned a GAF of 65.  In March 1998, the 
appellant said that he was working at his wife's bar and 
working at his shop.  He also said that he still hunted and 
fished for recreation, but he was staying away from old 
friends.  In April 1998, the appellant's wife reported that 
the appellant was happier since being sober and that he was 
spending more time in the house with family.  She felt that 
the appellant's antidepressant was working well.  She also 
reported that the appellant still had Vietnam-related 
nightmares.  Later that month, the doctor assigned a GAF of 
60.  In July 1998, after having suffered a heart attack some 
weeks earlier, the appellant reported still feeling depressed 
and said that he was avoiding other people.  He complained of 
sleep disturbance and difficulty focusing.  He said that he 
worked decreased hours at his body shop.  An August 1998 note 
indicated the appellant was doing okay and not working much 
at all.  He was facing business problems.  His affect was 
okay; he was spontaneous.  He reported sleep impairment.  The 
doctor assigned a GAF score of 65.  A few days later, the 
appellant reported having stress associated with the closure 
of his wife's bar and declaring bankruptcy.  He seemed to be 
in good spirits overall but complained of intrusive thoughts 
of Vietnam, hearing people call for help and hearing gunfire.  
He also reported hypervigilance.  He said he was secluding 
himself.  In September 1998, the appellant complained of 
having difficulty concentrating and said it was hard to 
focus.  His memory and appetite were okay.  The doctor 
assigned a GAF score of 60.  On November 10, 1998, the doctor 
assigned a GAF score of 55.

The appellant underwent a VA PTSD examination in August 1998; 
the examiner reviewed the claims file.  The appellant 
complained of depressed mood, anhedonia, difficulty 
concentrating, low energy, decreased motivation, 
hopelessness, passive suicidal ideation and insomnia.  He 
reported recurrent distressing intrusive recollections and 
flashbacks.  He complained of irritability, temper outbursts, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  He said that he was socially withdrawn.  
After examining the appellant, the psychiatrist rendered Axis 
I diagnoses of major depression, alcohol abuse and PTSD and 
assigned a current GAF score of 60.  The examiner stated that 
the GAF attributable to only the PTSD symptoms was 60.

The regulations state that, under the General Rating Formula 
for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

As noted above, the RO increased rating for the service-
connected PTSD from 50 percent to 100 percent, effective from 
December 8, 1998.  The appellant, however, has appealed the 
rating decision that initially assigned a rating less than 
100 percent for PTSD.  Consequently, the Board will consider 
whether the appellant is entitled to a rating higher than 50 
percent prior to December 8, 1998.  After a review of the 
evidence of record, the Board concludes that a rating higher 
than 50 percent is not warranted before December 8, 1998.  

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association  (1994) (DSM-IV).  As indicated in Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  Between September 12, 1997 and November 
10, 1998, the appellant's GAF score ranged from 55-65.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the appellant's PTSD from November 20, 1997 to 
December 8, 1998.  The evidence of record establishes that 
the appellant had expressed only passive suicidal ideation 
during the period in question.  There is no evidence of 
record that he ever engaged in obsessional rituals.  Nor does 
the evidence demonstrate near-continuous panic or depression 
that affected the appellant's ability to function 
independently, appropriately and effectively.  There was no 
documentation in the record of unprovoked irritability with 
periods of violence, or any spatial disorientation or any 
neglect of personal appearance and hygiene.  While the 
evidence did indicate that the appellant demonstrated such 
symptoms as anxiety, depression, some impairment of short-
term memory and impaired insight, as well as disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence of record also showed that the appellant had some 
family and social relationships during the period in question 
and that he was been able to appropriately and actively 
participate in inpatient and outpatient substance abuse, 
mental heath and medical treatment over the period in 
question.  While the evidence of record also did not 
demonstrate that the appellant suffered from such symptoms as 
panic attacks (weekly or less often), he did suffer from 
chronic sleep impairment, some memory loss and he did 
demonstrate reduced reliability and productivity due to 
nightmares and intrusive recollections, as well as some 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  The symptoms experienced by the veteran 
during this period, as described above, are more akin to the 
kind of symptoms contemplated by the criteria for the 50 
percent rating.  Therefore an evaluation in excess of the 
initially assigned 50 percent rating would not be warranted 
under the rating criteria.

The appellant has indicated that he should be rated as 100 
percent disabled from the date of his claim for PTSD due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The September 1997 VA hospital discharge summary shows a GAF 
score of 65 and the August 1998 VA PTSD examination report 
indicates a GAF score of 60, which shows less than moderate 
symptoms and difficulty in social and occupational 
functioning due to PTSD.  A GAF of 60 was again rendered on 
September 29, 1998, and on November 10, 1998, the GAF score 
was 55, the lowest score of record for the time period in 
question.  The clinical assessments of record are considered 
persuasive as to the appellant's degree of impairment due to 
PTSD since they consider the overall industrial impairment 
due to his psychiatric illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 50 percent for disability due to PTSD is not warranted 
prior to December 8, 1998, as the medical evidence discussed 
above does not show that there was occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The Board notes that the general rule with respect to an 
award of increased compensation is that the effective date of 
such an award shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  In this regard, the 
Board further notes that the 100 percent rating was assigned 
by the RO on the basis of the VA treatment note dated 
December 8, 1998, that described isolative behaviors, 
decreased communication with family, unemployment and 
auditory hallucinations.  This December 1998 VA medical 
record was the first competent medical evidence of record to 
indicate that the appellant's PTSD disability was severe 
enough to keep the appellant from working.  

Notwithstanding the above discussion, a rating in excess of 
the 50 percent evaluation assigned for the PTSD disability 
prior to December 8, 1998 could be granted if it was 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's PTSD 
disability presented such an unusual or exceptional 
disability picture prior to December 8, 1998, as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case 
prior to December 8, 1998 was not inadequate.  As discussed 
above, there were higher ratings for a psychiatric 
disability, but the required manifestations were not shown in 
this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
did not require any hospitalization for PTSD between November 
20, 1997 and December 7, 1998, nor did he require any 
extensive treatment during that time period.  The appellant 
has not offered any objective evidence of any symptoms due to 
the PTSD that would render impractical the application of the 
regular schedular standards between November 20, 1997 and 
December 7, 1998.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

The findings needed for an evaluation in excess of 50 percent 
were not demonstrated in the evidence of record between 
November 20, 1997 and December 7, 1998.  Since the 
preponderance of the evidence is against an allowance of an 
evaluation in excess of 50 percent for the appellant's 
psychiatric disability under the schedular criteria prior to 
December 8, 1998, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

II.  TDIU claim.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for only one disability, PTSD, that was assigned a 50 
percent schedular evaluation prior to December 8, 1998.  

A rating in excess of 50 percent for the PTSD disability has 
also been denied on an extraschedular basis, as discussed 
above.  As previously noted, in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321(b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

Similarly, 38 C.F.R. § 4.16(b) provides for the assignment of 
a TDIU rating on an extraschedular basis when the percentage 
standards of 38 C.F.R. § 4.16(a) are not met, yet the veteran 
is unemployable by reason of service-connected disabilities.  
As noted above, in this case, the veteran only has one 
service-connected disability.  Thus, it is questionable 
whether 38 C.F.R. § 4.16(b) - which refers to service-
connected disabilities - would even apply in this instance, 
or whether a total (100 percent) extraschedular rating, if 
warranted, should be assigned under 38 C.F.R. § 3.321(b) 
rather than § 4.16(b).  Nonetheless, the Board will consider 
the possible application of § 4.16(b), as well as § 3.321(b).

The Board finds that the schedular evaluation in this case is 
not inadequate or impractical.  Diagnostic Code 9411 provides 
for higher ratings for PTSD, but the required manifestations 
have not been shown prior to December 8, 1998.  The Board 
further finds no evidence that the appellant's PTSD presented 
such an unusual or exceptional disability picture prior to 
December 8, 1998 so as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The appellant did not require any 
hospitalization for his PTSD between November 20, 1997 and 
December 8, 1998, nor have there been any other 
exceptional/unusual characteristics of his disability that 
would merit extraschedular consideration.

The appellant has not presented any objective evidence of 
time away from work between November 20, 1997 and December 8, 
1998, based on the need to seek medical treatment for his 
PTSD, nor has he produced any documentation of time lost from 
work between November 20, 1997 and December 8, 1998, due to 
the PTSD alone, as opposed to his non-service-connected 
problems, so as to render impractical the application of the 
regular schedular standards.  While the appellant's PTSD had 
an adverse effect on his employment between November 20, 1997 
and December 7, 1998, the schedular rating assigned has taken 
such factors into account.  There is no evidence that 
service-connected PTSD interfered markedly with employment 
between November 20, 1997 and December 7, 1998, so as to 
preclude application of the regular schedular ratings, or 
make the veteran unable to secure or follow a substantially 
gainful occupation.  As noted above, after the appellant was 
released from treatment for alcohol abuse in November 1997, 
he seemed to be fairly well controlled on medication, and as 
of February 1998, he was looking good and reported being very 
active with car body work.  The next month he was still doing 
work in his shop, plus work at his wife's bar and he was 
noted to still hunt and fish for recreation.  Further, the 
evidence indicates that the appellant's inability to work was 
related, in most part, to non-service-connected disability, 
in addition to his service-connected PTSD.

The fact that a veteran is unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected disorders or advancing age 
make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant has not presented, nor has the Board found, 
circumstances between November 20, 1997 and December 7, 1998 
that placed this appellant in a different position than other 
veterans rated 40 to 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's PTSD disability was not, between 
November 20, 1997 and December 8, 1998, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, nor does the 
evidence of record reflect that this condition would render 
him individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provides 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the higher initial 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disability, the Board finds that the appellant could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation between November 20, 1997 
and December 8, 1998 under the applicable provisions of 
38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his PTSD, 
and that the grant of an extraschedular evaluation at any 
time between November 20, 1997 and December 7, 1998 for that 
disability - under either 38 C.F.R. § 3.321(b) or § 4.16(b) -
- is not warranted.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for a higher initial 
rating for PTSD.  The RO sent the appellant a letter, in 
October 2003 that, in conjunction with the January 2003 
Statement of the Case (SOC), informed him of what the 
evidence had to show to establish entitlement, what evidence 
was still needed and what VA's duty was in obtaining evidence 
for his claim.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA PTSD 
examination and his VA medical records have been associated 
with the claims file.  Private medical records were also 
associated with the claims file.  The appellant was informed 
about the provisions of the VCAA-related regulations in the 
Statement of the Case (SOC) issued in January 2003.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  In March 2004, the appellant was 
informed that he could submit additional evidence to the 
Board; no more evidence was thereafter submitted.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.

III.  CUE claim

The appellant alleges that the evidence before the RO in 
April 1992 should have resulted in the grant of service 
connection for PTSD.  The appellant has not claimed that the 
correct facts, as they were known at the time, were not 
before the adjudicator.  Instead, he argues that the evidence 
at the time of the April 1992 rating decision -- 
specifically, the VA and private diagnoses of PTSD -- compels 
a conclusion that service connection was warranted for PTSD.  
Essentially, the appellant is arguing that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  In addition, the appellant contends that the RO 
should have contacted the United States Army and Joint 
Services Environmental Support Group (ESG) to verify his 
stressors in 1983.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has addressed the question of determining when 
there is clear and unmistakable error (CUE) in a prior 
decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort of error that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  When there is evidence 
both pro and con on the issue, it is impossible for a veteran 
to succeed in showing that the result would have been 
manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 
(2000).

There is no evidence that the correct facts, as they were 
known in April 1992 were not before the RO.  At the time of 
the promulgation of the April 1992 rating decision at issue, 
the RO had for review the appellant's service medical 
records; his DD Form 214; his January 1977 and February 1985 
claims for benefits submitted on VA Forms 21-526; a November 
1980 private psychiatrist report; his August 1991 PTSD claim; 
private therapy reports dated between January 1988 and 
November 1989; a private psychologist statement dated in 
September 1991; a private social worker/therapist statement 
dated in September 1991; and the report of the VA examination 
conducted in March 1992.  Based on a review of that evidence, 
it was the decision of the RO that service connection for a 
psychiatric disorder, including PTSD, was not warranted.

The appellant's service medical and personnel records reveal 
that he served in Vietnam for seven months between April 1971 
and November 1971.  In April 1971, he was a cannoneer 
assigned to B Battery of the 7th Battalion, 15th Field 
Artillery (FA).  An October 21, 1971 Psychiatric certificate 
indicates that the appellant admitted to using heroin for 
four months and that he felt he was physically dependent on 
the drug; no psychiatric diagnosis apart from the drug abuse 
was made.  At the end of October 1971, he was transferred to 
the Headquarters and Headquarters Battery (HHB) of the 7/15th 
FA.  On November 17, 1971, the appellant was a patient at the 
Army Hospital at Fort Leonard Wood; a week later, he was 
discharged from service under honorable conditions.  

The appellant's January 1977 VA Form 21-526 does not include 
any mention of any psychiatric or emotional problems.  The 
appellant submitted another VA Form 21-526 in February 1985; 
he stated that he had had nervous problems from 1982 to the 
present.  A November 1980 letter from a psychiatrist at the 
Portage County Community Human Services Department stated 
that the appellant reported being whipped by his father every 
day of his childhood and that he spent three months in jail 
as a teenager.  The appellant said that he was in Vietnam for 
a year and that he was shot at, but not wounded.  He reported 
many physical problems as the result of a work accident in 
1976.  The psychiatrist stated that the appellant appeared to 
be suffering from a prolonged depressive reaction with a 
large amount of anxiety and anger.  A May 1985 letter from 
the appellant's psychiatrist at that facility stated that the 
appellant had reported being hurt on the job by a 600-pound 
roll of paper that fell on his chest in 1976, "causing him 
to have considerable back problems with considerable pain, 
depression, irritability, anger, tension, occasional suicidal 
thinking."  The psychiatrist noted that the appellant's 
father had died in 1969 from a self-inflicted gunshot wound 
and that he used to whip his children.  As a teenager the 
appellant did a fair amount of acting out and spent some time 
in jail.  After the work accident, the appellant had many 
medical problems and considerable financial difficulties, as 
well as constant pain and feelings of numbness.  He was very 
tense, very emotional, had very little patience and he 
frequently had suicidal ruminations.  He was diagnosed as 
suffering from a prolonged depressive reaction, severe, with 
considerable anxiety and anger.  

In August 1991, the appellant submitted a claim for service 
connection for PTSD; he reported suicide attempts, very bad 
nightmares about the war, depression, stress and problems 
with alcohol.  Records from a private psychologist dated 
between 1988 and 1989 indicate that the appellant continued 
to struggle with pain and discomfort as a result of his 
physiological problems.  He was agitated about his bankruptcy 
and problems with his family; he was repeatedly beaten quite 
severely by his father.  The appellant experienced nightmares 
pertaining to his Vietnam experiences; he reported being in a 
platoon that was wiped out except for one or two men.  He had 
problem drinking and a majority of the treatment notes 
discuss the difficulties with alcohol.  

A September 1991 letter from the appellant's social 
worker/therapist at the Ruth Gilfry Human Resources Center 
states that the appellant appeared to be suffering from PTSD 
related to Vietnam, that he had continual nightmares and 
flashbacks and that the situation was aggravated by a great 
deal of stress in the marriage and alcohol abuse.  The 
therapist rendered a diagnosis of PTSD and a concurrent 
diagnosis of alcohol dependence.  

A September 1991 letter from a private psychologist reflected 
the appellant's reports of seeing an severed head hanging 
from a tree, trips to Cambodia, being overrun at Oasis, three 
men killed at Oasis when a howitzer exploded and many 
repressed memories.  The appellant reported horrible 
nightmares, inability to sleep and aggression after Vietnam 
that could not be released except through alcohol and 
fighting.  The psychologist opined that the appellant came 
back from Vietnam a seriously disturbed man based on the 
horrible experiences in Vietnam.  The psychologist said that 
the appellant was suffering from PTSD.  The Board notes that 
there is no evidence to indicate that the psychologist's 
opinion was based on anything other that the appellant's 
statements to the psychologist.  See Swann v. Brown, 5 vet. 
App. 229, 233 (1993).

The appellant underwent a VA examination in March 1992; he 
said that in Vietnam, he mostly pulled guard duty and carried 
shells from the ammunition dump to the guns.  He said that 
one of his most traumatic memories was seeing a soldier he 
did not know come in holding his shot-off left arm in his 
right hand and that this occurred around Christmas of 1970.  
He said that he did not see anyone killed, but that he saw a 
lot of wounded.  He said that he shot a Vietnamese soldier.  
He said that he was not decorated or wounded while in 
Vietnam.  He said that his position was never overrun.  He 
saw dead enemy alongside roads.  He said that he stayed high 
on heroin most of the time he was in Vietnam.  He reported 
dreams about shooting the NVA soldier and said that he would 
have visual flashes of this.  He said that the shooting 
occurred in February of 1971 when the enemy was trying to 
tunnel into the perimeter of the firebase and came up short.  
The examiner noted that the appellant did not report any 
significant traumas other than the killing of the Vietnamese 
individual and the American soldier with his arm off and that 
it was doubtful that these incidents could be verified.  The 
examiner rendered Axis I diagnoses that included PTSD.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the April 1992 rating decision, in 
light of the law and regulations then in effect.  In order to 
find that the April 1992 decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion--based on the 
available evidence of record--was that the appellant was 
suffering from PTSD due to his experiences in Vietnam.  Clear 
and unmistakable error requires that error appear 
undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

A VA regulation, 38 C.F.R. § 3.304, sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1991).

Thus, the law in 1992 required that stressor accounts 
provided by a PTSD claimant could not be accepted without 
corroboration unless the veteran engaged in actual combat 
with the enemy.  Although the veteran served in Vietnam and 
may have been exposed to dangerous situations, it was not 
clearly shown that he was a combat veteran.  He did not serve 
in the infantry and he was not wounded while he was in 
Vietnam.  Hence, it was a reasonable adjudicative 
determination to find that his claim was subject to the 
corroboration requirement in April 1992.

The Board notes that the appellant gave contradictory 
accounts of things that happened to him in Vietnam.  During 
his March 1992 VA examination he said that his position had 
never been overrun, while he told a private psychologist in 
September 1991 that his base (Oasis) had been overrun.  The 
appellant never described the same stressor to different 
therapists.  In addition, he reported dates of Christmas 1970 
and February 1971 as the dates of two reported stressors; 
however, the appellant was in Vietnam from April to November 
of 1971.  The evidence of record at the time of the April 
1992 rating decision did not clearly indicate that the 
appellant engaged in combat and did not include any verified 
stressors and the RO denied the appellant's claim for PTSD on 
those grounds.

The appellant argues that the RO's failure to contact ESG for 
verification of his combat status and stressors was a clear 
violation of the VA duty to assist.  The Court, however, has 
held that a breach of the duty to assist cannot form a basis 
for a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) ("VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.")  While 
additional investigation may have indeed confirmed the 
veteran's combat status or verified one or more of his 
claimed stressors, the failure to investigate does not 
constitute CUE.

On consideration of the evidence of record in April 1992 and 
the prevailing legal authority at the time, it is apparent 
that the denial of service connection can be said to have 
been supported by the evidence of record.  In other words, it 
was not undebatably incorrect.  The decision did not contain 
any error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decision in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the April 1992 rating 
decision was not based on CUE as it represented a reasoned 
application of the known facts to the law then in existence; 
service connection for a psychiatric disorder, including 
PTSD, was denied as the factual evidence and competent 
medical opinion of record failed to show verified stressors 
that supported the diagnosis of PTSD due to military service.  
The claim for CUE, therefore, is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Court has held that reversal or revision of 
prior decisions due to CUE is not a claim but a collateral 
attack on a prior decision.  Thus, one requesting such 
reversal or revision is not a claimant within the meaning of 
the VCAA and consequently, the notice and development 
provisions of the VCAA do not apply in CUE adjudications.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  Furthermore, the provisions of reasonable doubt under 
38 C.F.R. § 3.102 are not for consideration in CUE claims.  


ORDER

An initial evaluation for PTSD in excess of 50 percent prior 
to December 8, 1998 is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability prior to 
December 8, 1998 is denied.

Entitlement to service connection for PTSD based upon CUE in 
the April 1992 rating decision is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



